UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-620



In Re: JAMES EDWARD DAWKINS,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                  (CA-97-171-5-MU, CA-97-172-5-MU)


Submitted:   December 17, 1998             Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Edward Dawkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Dawkins petitioned this court for a writ of man-

damus, alleging undue district court delay in issuance of process

in his civil action filed in November 1997.   The writ of mandamus

is a drastic remedy and should be granted only in those extra-

ordinary situations when no other remedy is available.   See In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Because there has been

recent significant action in the district court case, including an

order directing the United States Marshal to effect service of

process, we find the petition to be moot and without merit.    Al-

though we grant leave to proceed in forma pauperis, the petition is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2